 



Exhibit 10.26

VCA ANTECH, INC.
SUMMARY OF BOARD OF DIRECTORS COMPENSATION
2005

      Each director who is a non-employee receives compensation as set forth
below, in accordance with the compensation program for non-employee directors
approved by the Board of Directors.

     
Annual Retainer
   $10,000 per annum
 
   
In Person Board, Shareholder or
   
Committee Meeting
   $1,000
 
   
Audit Committee Chair Fee
   $10,000 per annum
 
   
Equity Compensation
  Upon appointment to the Board of Directors, each non-employee director is
entitled to receive an option grant to purchase 30,000 shares of our common
stock under our 2001 Stock Incentive Plan. These options vest in two equal
annual installments beginning on the first anniversary of the grant date and are
exercisable at the fair market value of the underlying stock on the grant date.
 
   

  Thereafter, on the anniversary of each non-employee director’s appointment to
the Board of Directors, each non-employee director is entitled to receive an
annual option grant to purchase 10,000 shares of our common stock under our 2001
Stock Incentive Plan. These options vest in full on the first anniversary date
of the grant and are exercisable at the fair market value of the underlying
stock on the grant date.

